In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00109-CR



      SUZANNE EDITHA JOHNSTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 17971




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the reporter’s record and the clerk’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number,

passport number, social security number, tax identification number or similar government-issued

personal identification number.” TEX. R. APP. P. 9.10(a)(1). Volume four of the reporter’s record

includes a social security number and the clerk’s record includes a driver’s license number. Rule

9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

four of the reporter’s record and the clerk’s record contain sensitive data, we order the clerk of this

Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed volume

four of the reporter’s record and the clerk’s record in this case.

       IT IS SO ORDERED.

                                                               BY THE COURT

Date: October 31, 2019




                                                  2